          Case 1:21-cr-00106-TJK Document 26 Filed 05/10/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :
               v.                             :       Case No. 21-cr-106-TJK-1
                                              :
JOSHUA CALVIN HUGHES,                         :
                                              :
                       Defendant.             :


                    UNOPPOSED MOTION FOR PROTECTIVE ORDER

       The United States of America hereby respectfully moves the Court for the entry of a

protective order governing the production of discovery by the parties in the above-captioned case.

The United States and counsel for Defendant have reached an agreement as to the proposed

protective order. Therefore, the United States is authorized to represent to the Court that Defendant

does not oppose this motion or the entry of the attached protective order.



                                              Respectfully submitted,

                                              CHANNING D. PHILLIPS
                                              Acting United States Attorney
                                              DC Bar No. 415793


                                      By:               /s/
                                              HAVA MIRELL
                                              Assistant United States Attorney
                                              Detailee
                                              CA Bar No. 311098
                                              312 N. Spring St., Suite 1100
                                              Los Angeles, CA 90012
                                              Hava.Mirell@usdoj.gov
                                              (213) 894-0717
